 

Exhibit 10.1

 

[ex10-1_001.jpg]



 

December 30, 2019

 

STRICTLY CONFIDENTIAL

 

Canbiola, Inc.

960 South Broadway, Suite 120

Hicksville, NY 11801

 

Attn: Marco Alfonsi, Chief Executive Officer

 

Dear Mr. Alfonsi:

 

The purpose of this letter agreement (the “Agreement”) is to confirm the
engagement of H.C. Wainwright & Co., LLC (“Wainwright”) to render certain
exclusive inclusive financial advisory services (“Advisory Services”) for
Canbiola, Inc. (the “Company”) in connection with a debt financing contemplated
by the Company during the period commencing on the date hereof and ending on
March 31, 2020 (the “Term”).

 

If, at any time during the Term, the Company raises funds by means of a debt,
the Company shall issue to Wainwright or its designees, at each closing of any
such debt financing, warrants (the “Wainwright Warrants”) to purchase that
number of shares of common stock of the Company equal to 7.0% of the aggregate
gross proceeds committed by the investors divided by the market price of the
common stock on the closing date of the debt financing’s commitment. The
Wainwright Warrants shall be in a customary form reasonably acceptable to
Wainwright, have a term of five (5) years and an exercise price equal to the
market price of the common stock on the closing date of the debt financing’s
commitment. The compensation for debt financing shall be based on the aggregate
gross proceeds committed, before deducting any commission, fees, or other monies
due or otherwise payable by the Company to any other investment bank, financial
intermediary, financial advisor, finder or any third party, if any, and for
clarity, shall be paid on the full committed amount, whether or not any amount
is disbursed or drawn by the Company.

 

In addition, the Company shall reimburse Wainwright for all actual and
reasonable out-of-pocket expenses incurred by Wainwright in rendering the
Advisory Services hereunder, promptly as and when incurred upon receipt of an
invoice from Wainwright.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to conflicts of law principles. Any
dispute arising out of this Agreement shall be adjudicated in the courts of the
State of New York or in the federal courts sitting in the Southern District of
New York, and each of the parties hereto agrees that service of process upon it
by registered or certified mail at its address set forth herein shall be deemed
adequate and lawful. Any rights to trial by jury with respect to any such
dispute are hereby waived by Wainwright and the Company. In the event of the
consummation or public announcement of any capital raise financing in which the
Investors participated, Wainwright shall have the right to disclose its
participation in such capital raise financing, including, without limitation,
the financing at its cost of “tombstone” advertisements in financial and other
newspapers and journals. The Company shall indemnify and hold harmless
Wainwright and its affiliates and its and their present and former affiliated
entities, managers, members, officers, employees, legal counsel, agents and
controlling persons from and against any and all losses, claims, damages,
obligations, liabilities, costs, expenses and disbursements, (whether or not in
connection with litigation in which the Company is a party), directly or
indirectly, caused by, relating to, based upon, arising out of, or in connection
with its engagement pursuant to this Agreement. The Company acknowledges and
agrees that Wainwright is not and shall not be construed as a fiduciary of the
Company and shall have no duties or liabilities to shareholders or creditors of
the Company or any other person by virtue of this Agreement or the retention of
Wainwright hereunder, all of which are hereby expressly waived. This Agreement
may be modified only in writing signed by the parties.

 

* * * * * *

 



430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com

Member: FINRA/SIPC

 

 

 

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

  Very truly yours,         H.C. WAINWRIGHT & CO., LLC         By:              
  Name:     Title:  

 

Accepted and Agreed:

 

Canbiola, Inc.         By:             Name:     Title:          

 



2

 

